DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/21 and 7/12/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claims 1 and 15 respectively reciting “a current in the third segment flows in a direction opposite to the first direction, a current in the fourth segment flows in the first direction” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


ALL claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 respectively reciting “a first excitation sourc
Claim 1 and claim 15 respectively reciting three instances of “a current” are indefinite, since it’s unclear whether they are different currents, and whether they relate to “currents in the first segment” earlier recited. 
Claims 1 and 15 respectively reciting “a current in the third segment flows in a direction opposite to the first direction, a current in the fourth segment flows in the first direction” are indefinite, since this clause appears to contradict with Fig. 3 of the invention, depicting a current in the third segment 31 flows in the first direction L1, another current in the fourth segment 32 flows a third direction opposite to the first direction. 
Claims 2-13 and 16-20 are rejected for depending on claims 1 and 15, respectively. 
Claim 18 reciting “N” is indefinite, since N has not been defined. As such, scope of this claim cannot be ascertained. 
In view of the aforementioned indefinite rejections, scope of at least claims 1 and 15 cannot be ascertained. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna (communications product). 

The following claim, drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
(Currently Amended) A sum and difference mode antenna, comprising: 
a first radiator comprising a first segment, a second segment, and a gap formed between the first segment and the second segment; 
a first excitation sourcelectrically connected to the first segment to feed the first radiator, wherein a first current in the first segment and a second current in the second segment both flow in a first direction; 
a second radiator comprising a third segment, a fourth segment, and a fifth segment, wherein the fifth segment comprises a feed end and a connection end away from the feed end, and the third segment and the fourth segment are symmetrically distributed and electrically connected on two sides of the connection end; and 
a second excitation source electrically connected to the feed end to feed the second radiator, wherein a third current in the fifth segment flows in a second direction, a fourth current in the third segment flows in fifth current in the fourth segment flows in a third direction opposite to the first direction, and an included right angle is formed between the second direction and the first direction, wherein the first radiator and the second radiator are relatively disposed on two opposite sides of an insulating medium of a circuit board.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nysen (US 2009/0207092)
Sako (US 2007/0024513)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASAN ISLAM/Primary Examiner, Art Unit 2845